   Case 19-50012       Doc 237    Filed 09/24/19     EOD 09/24/19 17:38:57       Pg 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION
__________________________________________
                                           )
In re:                                     )    Chapter 11
                                           )
USA GYMNASTICS,                            )    Case No. 18-09108-RLM-11
                                           )
                  Debtor.                  )
__________________________________________)
                                           )
USA GYMNASTICS,                            )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )    Adv. Case No. 19-50012
                                           )
ACE AMERICAN INSURANCE                     )
COMPANY f/k/a CIGNA INSURANCE              )
COMPANY, GREAT AMERICAN                    )
ASSURANCE COMPANY, LIBERTY                 )
INSURANCE UNDERWRITERS INC.,               )
NATIONAL CASUALTY COMPANY,                 )
RSUI INDEMNITY COMPANY, TIG                )
INSURANCE COMPANY, VIRGINIA                )
SURETY COMPANY, INC. f/k/a                 )
COMBINED SPECIALTY INSURANCE               )
COMPANY, WESTERN WORLD                     )
INSURANCE COMPANY, ENDURANCE               )
AMERICAN INSURANCE COMPANY,                )
AMERICAN INTERNATIONAL GROUP,              )
INC., AMERICAN HOME ASSURANCE              )
COMPANY, AND DOE INSURERS,                 )
                                           )
                  Defendants.              )
__________________________________________)


          DEFENDANT TIG INSURANCE COMPANY’S UNOPPOSED
        MOTION FOR ENLARGEEMNT OF TIME TO FILE ITS REPLY IN
    SUPPORT OF ITS CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

       Defendant, TIG Insurance Company (“TIG”), by counsel, respectfully moves for an

enlargement of time of one (1) week, to and including October 3, 2019, within which to file its
   Case 19-50012        Doc 237     Filed 09/24/19    EOD 09/24/19 17:38:57        Pg 2 of 5



reply in support of its Cross-Motion for Partial Summary Judgment filed on September 5, 2019

[Dkt. 214]. In support of this Motion, TIG states as follows:

       1.      On September 5, 2019, TIG filed its Cross-Motion for Partial Summary Judgment

and Memorandum of Law in Opposition to USA Gymnastics’ Motion for Partial Summary

Judgment and in Support of its Cross-Motion for Partial Summary Judgment Summary Judgment

[Dkt. 214 and 215].

       2.      On September 12, 2019, Debtor, USA Gymnastics (“USAG”) filed its Reply Brief

in support of its Motion for Partial Summary Judgment against TIG and Response to TIG’s Cross-

Motion for Summary Judgment [Dkt. 232].

       3.      On September 12, 2019, this Court continued the September 17, 2019 hearing on

USAG’s Motion for Partial Summary Judgment to October 30, 2019 [Dkt. 230] at which time

USAG’s Motion for Partial Summary Judgment [Dkt. 173] and TIG’s Cross-Motion for Summary

Judgment [Dkt. 214] will be heard. See September 12, 2019 Order Granting Emergency Motion

to Continue Hearing filed by TIG [Dkt. 230] .

       4.      The deadline for TIG to file a reply in support of its Cross-Motion for Partial

Summary Judgment is September 26, 2019, which time has not yet expired.

       5.      TIG reasonably requires an enlargement of time to file its reply brief due to the

press of other matters, including the filing its Response to USAG’s Motion for Partial Summary

Judgment as to TIG’s Lost Policies filed on August 27, 2019 [Dkt. 204], and requests a one (1)

week enlargement of time, to and including October 3, 2019, within which to file its reply.

       6.      TIG’s request for an enlargement of time to and including October 3 will not

jeopardize or cause a continuance of the October 30, 2019 hearing on pending summary judgment

motions.
    Case 19-50012        Doc 237      Filed 09/24/19    EOD 09/24/19 17:38:57        Pg 3 of 5



        7.       USAG does not object to TIG’s request for a one (1) week enlargement of time to

file its reply brief.

        8.       This Motion is not filed for purposes of delay or harassment and will not prejudice

any party.

        WHEREFORE, TIG Insurance Company respectfully requests an enlargement of time, to

and including October 3, 2019, within which to file its reply in support of its Cross-Motion for

Partial Summary Judgment, and for all other just and proper relief.



Dated: September 24, 2019                      KENNEDYS CMK LLP

                                               Heather E. Simpson (admitted pro hac vice)
                                               120 Mountain View Boulevard
                                               P.O. Box 650
                                               Basking Ridge, NJ 07920
                                               (908) 848-6300
                                               heather.simpson@kennedyslaw.com

                                                /s/ Scott P. Fisher____________
                                               Scott P. Fisher, Attorney No. 26813-49
                                               DREWRY SIMMONS VORNEHM, LLP
                                               736 Hanover Place, Suite 200
                                               Carmel, IN 46032
                                               (317) 580-4848
                                               (317) 580-4855 (Fax)
                                               sfisher@dsvlaw.com

                                               George R. Calhoun (admitted pro hac vice)
                                               IFRAH LAW
                                               1717 Pennsylvania Avenue NW, Suite 650
                                               Washington, DC 20006
                                               (202) 524-4147
                                               george@ifrahlaw.com
    Case 19-50012        Doc 237     Filed 09/24/19      EOD 09/24/19 17:38:57          Pg 4 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 24, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

 George M. Plews                                  James P. Moloy
 Gregory M. Gotwald                               Bose McKinney & Evans, LLP
 Tonya J. Bond                                    jmoloy@boselaw.com
 Christopher E. Kozak
 Plews Shadley Racher & Braun LLP                 Kevin P. Kamraczewski
 gplews@psrb.com                                  Law Offices of Kevin P. Kamraczewski
 ggotwald@psrb.com                                kevin@kevinklaw.com
 tbond@psrb.com
 ckozak@psrb.com                                  Robert B. Millner
                                                  Ronald D. Kent
 Catherine L. Steege                              Susan M. Walker
 Melissa M. Root                                  Dentons US LLP
 Jenner & Block LLP                               Robert.millner@dentons.com
 csteege@jenner.com                               Ronald.kent@dentons.com
 mroot@jenner.com                                 Susan.walker@dentons.com
                                                  Counsel for Virginia Surety Company, Inc.
 Counsel for the Debtor USA Gymnastics            f/k/a Combined Specialty Insurance Company
 Jeffrey B. Fecht                                 Wendy D. Brewer
 Riley Bennett Egloff LLP                         Phillip A. martin
 jfecht@rbelaw.com                                Fultz Maddox Dickens PLC
                                                  wbrewer@fmdlegal.com
 Cassandra L. Jones                               pmartin@fmdlegal.com
 Walker Wilcox Matousek LLP
 cjones@wwmlawyers.com                            Abigail E. Rocap
 Counsel for RSUI Indemnity Company               Bates Carey LLP
                                                  arocap@batescarey.com
                                                  Counsel for Endurance American Insurance
                                                  Company
 Harley K. Means                                  Bruce L. Kamplain
 Stephen J. Peters                                Cynthia E. Lasher
 Kroger Gardis & Regas, LLP                       Norris Choplin Schroeder, LLP
 hmeans@kgrlaw.com                                bkamplain@ncs-law.com
 speters@kgrlaw.com                               clasher@ncs-law.com
                                                  Counsel for Western World Insurance
 Eric D. Freed                                    Company
 Jonathan Toren
 Cozen & O’Connor
 efreed@cozen.com
 jtoren@cozen.com
 Counsel for ACE American Insurance
  Case 19-50012      Doc 237     Filed 09/24/19     EOD 09/24/19 17:38:57     Pg 5 of 5



Company f/k/a CIGNA Insurance Company
Ginny L. Peterson                             Hans H. J. Pijls
Casey R. Stafford                             Dinsomre & Stohl, LLP
Kightliner & Gray, LLP                        Hans.pijls@dinsomre.com
gpeterson@k-glaw.com                          Counsel for National Casualty
cstafford@k-glaw.com

Nancy D. Adams
Mathilda S. McGee-Tubb
Laura Bange Stephens
Mintz Levin Cohn Ferris Glovsky & Popeo,
PC
madams@mintz.com
msmcgree-tubb@mintz.com
lbstephens@mintz.com
Counsel for Liberty Insurance Underwriters,
Inc.
Susan N.K. Gummow                             Karen M. Dixon
Igor Shleypak                                 Michael M. Marick
Foran Glennon Palandeck Ponzi & Rudloff       Skarzynski Marick & Black LLP
PC                                            Kdixon@skarzynski.com
Sgummow.fgppr.com                             mmarick@skarzynski.com
ishleypak@fgppr.com
Counsel for American International Group,     Joshua D. Weinberg
Inc. & American Home Assurance Company        Katherine M. Hance
                                              Shipman & Goodwin, LLP
                                              Jweinberg@goodwin.com
                                              Khance&Goodwin.com
                                              Counsel for Great American Assurance
                                              Company
U.S. Trustee
Office of U.S. Trustee
Ustpregion10.in.ecf@usdoj.gov




                                                    /s/ Heather E. Simpson
                                                      Heather E. Simpson
